Opinion issued February 3, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00060-CR
———————————
IN RE Antonio Varias, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator, Antonio Varias, has filed a
pro se petition for writ of mandamus, requesting that this Court compel the
trial court to rule on relator’s motion for judgment nunc pro tunc. 
          We deny the petition for writ of mandamus. 
 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator was convicted of
aggravated sexual assault and sentenced to life imprisonment in the underlying
case, which is State v. Varias, No.
9425363 in the 183rd District Court of Harris County, Texas.  This Court affirmed relator’s
conviction.  See Varias v. State, No. 01-96-01118-CR, 1998 WL 32669, at *3 (Tex.
App.—Houston [1st Dist.] Jan. 29, 1998, no pet.) (not designated for
publication).